Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are allowed.

This notice of allowability is in response to the amendment filed with RCE on 23 FEB 22.  Applicant has amended the claims in the current amendment.  The amendment does not affect the allowability of the applicant as stated in the previous notice of allowability.  Therefore, the application remains in condition for allowance.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with switching circuitry coupled between the input terminal and a sensor signal line; forward current sensing circuitry coupled to the switching circuitry and to an output terminal, and having a current output; and current protection circuitry having a current input coupled to the current output and having an output coupled to a control terminal of the transistor.

Claims 2-9 are allowable as they depend from claim 1, which is also allowable.

Claim 10 is allowable because the prior art of record does not teach or fairly suggest an integrated circuit comprising all the features as recited in the claims and in combination with first switching circuitry coupled between the first input terminal and a first sensor signal line; first forward current sensing circuitry coupled to the first switching circuitry and having a first receive data output coupled to the first decoder input, and having a first reverse current output; and first 

Claims 11-21 are allowable as they depend from claim 10, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839